Citation Nr: 1448407	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-19 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a lung condition, allegedly caused by exposure to asbestos.

2.  Entitlement to service connection for a lung condition, allegedly caused by exposure to asbestos.

3. Entitlement to an evaluation in excess of 20 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Navy from July 1954 through June 1962, and from September 1962 through September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2010 rating decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in Waco, Texas.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at his local RO in August 2014, and a transcript from this hearing has been associated with the claims file.  

The Board observes that the RO adjudicated the issue in this case as entitlement to service connection for asbestosis, and denied the claim based on the lack of a current confirmed diagnosis of such disease.  However, the scope of a claim includes any disability that may reasonably be encompassed by the claimant's 
description of the claim, including reference to a specific body part or system or a description of symptoms, as well as the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The instant case arose when the Veteran requested to re-open his January 2001 claim to service connection for a lung condition caused by exposure to asbestos.  Accordingly, the issues on appeal have been recharacterized to reflect all disabilities reasonably encompassed by the Veteran's claim.

In a November 2013 rating decision, the RO continued an evaluation of 20 percent for the Veteran's service-connected bilateral hearing loss, and granted service connection for tinnitus.  At the August 2013 hearing, the Veteran requested that his claim of entitlement to an increased rating for hearing loss be referred to the RO.  The Board construes this request, contained within the transcribed and certified hearing transcript, as a timely notice of disagreement with the November 2013 decision regarding bilateral hearing loss.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The record does not reflect that this issue has yet been addressed in a Statement of the Case.  

Accordingly, the issue of entitlement to an evaluation in excess of 20 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a June 2001 rating decision, the RO denied service connection for residuals of exposure to asbestos, finding that the record did not establish in-service exposure to asbestos or a then-current respiratory condition.  The Veteran did not file a timely appeal to this decision.

2.  Additional evidence received since the June 2001 rating decision is not cumulative or redundant of evidence already of record, and includes evidence related to unestablished facts necessary to substantiate the claim for service connection for a lung condition caused by exposure to asbestos.

3.  The Veteran has a current diagnosis of pleural plaques that is, as likely as not, related to in-service asbestos exposure.






CONCLUSIONS OF LAW

1.  The June 2001 rating decision that denied entitlement to service connection for residuals of exposure to asbestos became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  

2.  The criteria for reopening the claim for entitlement to service connection for residuals of exposure to asbestos are met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2014).

3.  The criteria for entitlement to service connection for pleural plaques, related to exposure to asbestos, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Board grants reopening of the claim for service connection for residuals of exposure to asbestos, as discussed below.  Further, the Board grants service connection for pleural plaques caused by exposure to asbestos.  Therefore, in light of the favorable disposition of the issues on appeal regarding asbestos exposure, further discussion as to VCAA is not required at this time.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  New and Material Evidence Regarding Entitlement to Service Connection for a Lung Condition, Allegedly Caused by Asbestos Exposure

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2014).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

The June 2001 rating decision acknowledged medical findings that the Veteran had pleural plaques associated with asbestos exposure.  However, the RO determined that asbestos exposure had not been shown within the Veteran's service treatment record.  In addition to service treatment records, evidence considered in the rating decision included treatment records from the Central Texas Health Care System for the period May 1999 through January 2001, and a March 2001 VA examination.  The Veteran did not file a notice of disagreement to the June 2001 rating decision or submit any additional new and material evidence during the one year subsequent to that rating decision, and it became final.  38 C.F.R. § 20.1103.  

Since the prior denial of the claim in June 2001, the Veteran has submitted additional information regarding his in-service exposure to asbestos.  At his August 2014 hearing, the Veteran provided a detailed description of his maintenance and repair duties aboard a Navy warship in dry dock.  Per the Veteran, these duties entailed extensive handling of shipboard materials containing asbestos, and no protective gear was provided.  

Having reviewed the Veteran's testimony, the Board finds that new and material evidence to reopen the claim to entitlement to service connection for a lung condition caused by asbestos exposure has been received.  The Veteran has produced a substantially more detailed account of his in-service asbestos exposure than was extant at the time of the June 2001 rating decision, and this account is consistent with the expected circumstances of the Veteran's service.  Further, in determining whether new and material evidence exists, the Board must "presume the credibility of the evidence".  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  The new evidence in this case relates to the unestablished fact of asbestos exposure during the Veteran's military service.  The lack of such exposure had been a basis of the prior final denial of service connection.  

For these reasons, the Board finds that the additional evidence received since the June 2001 decision is new and material to reopen the claim of service connection for residuals of exposure to asbestos.  38 C.F.R. § 3.156(a). 

III.  Entitlement to Service Connection for A Lung Condition

The Veteran asserts that he has residuals of in-service exposure to asbestos.  Having found that new and material evidence warrants reopening this claim, the Board now turns to the merits. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d). 

For asbestos-related diseases, the Board notes there are no laws or regulations specifically dealing with asbestos and service connection.  However, VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9, and Part IV.ii.1.H.29.a, incorporates earlier agency guidance, which the Court of Appeals for Veterans' Claims has held the Board must discuss in assessing a claim to service connection for asbestos-related disease.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The Adjudication Procedure Manual indicates that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Even brief or indirect exposure to asbestos can cause disease. 

Per the Manual, VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases.

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. M21-1MR, Part IV, Subpart ii, Chapter 2(C)(9)(e).  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etcetera.  M21-1, Part IV, Subpart ii, Chapter 2, § C(9)(f).  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos-related claim.  See VAOPGCPREC 4-2000.

The Veteran's service records do not state that the Veteran was exposed to asbestos in service, or complained of pulmonary impairments during service.  As discussed above, the Veteran served in the United States Navy, and has testified that he was responsible for repair and manipulation of shipboard materials containing asbestos while in dry dock.  A Veteran is competent to testify as to the facts of his asbestos exposure.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The Board further finds the Veteran's report of exposure to be credible.  Specifically, the Veteran's DD-214 reflects extensive shipboard service, and the Board finds that the Veteran's testimony that he participated in repairs while in dry dock is consistent with his service history.  Additionally, VA's Manual acknowledges that work in shipyards carpentry and construction involved exposure to asbestos. M21-1, Part IV, Subpart ii, Chapter 2, § C(9)(f).

Furthermore, the Veteran has extensive, bilateral calcified pleural plaques, first noted in a VA CAT scan of October 2000, and in VA x-rays conducted in March 2001, March 2003, February 2004, February 2007, August 2009, and January 2012.  In April 2001, a VA examiner concluded that the pleural plaques were asbestos-related, but did not opine upon the source of the asbestos exposure.  The examiner noted that the Veteran had denied asbestos exposure outside military service.  In June 2012, a VA examiner again noted asbestos-related pleural plaques, and stated that the Veteran's asbestos exposure was "definitely" service related. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for the Veteran's currently diagnosed pleural plaques is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for residuals of exposure to asbestos is reopened.

Service connection for residuals of exposure to asbestos is granted.


REMAND

As discussed in the Introduction, the Veteran has submitted a timely notice of disagreement regarding his claim to an evaluation in excess of 20 percent for bilateral hearing loss.  On review of the claims file, it appears that the RO has not yet produced a statement of the case regarding this issue.  Remand is necessary so that a statement of the case may be issued to the Veteran.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case on the issue of entitlement to an evaluation in excess of 20 percent for bilateral hearing loss.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, & 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


